Citation Nr: 1746280	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for periodontitis and residual tooth extraction, to include as secondary to or as aggravating service-connected diabetes mellitus (DM) with erectile dysfunction.

2.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right upper extremity, currently at 10 percent for the period through April 22, 2013, at 20 percent for the period from April 23, 2013, to March 30, 2016, and 30 percent for the period beginning March 31, 2016.

3.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left upper extremity, currently at 10 percent for the period through April 22, 2013, and 20 percent for the period beginning April 23, 2013.

4.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right lower extremity, currently at 10 percent for the period through March 30, 2016, and 20 percent for the period beginning March 31, 2016.

5.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left lower extremity, currently at 10 percent for the period through March 30, 2016, and 20 percent for the period beginning March 31, 2016.

6.  Entitlement to a total disability rating based on individual unemployablity (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active from August 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  In an October 2007 rating decision, service connection for periodontitits and residual tooth extraction was denied.  A September 2011 rating decision continued previously established 10 percent ratings for service-connected peripheral neuropathy of each extremity.  The ratings for the upper extremities were increased to 20 percent effective April 23, 2013, while the 10 percent ratings for the lower extremities again were continued, in a May 2013 rating decision.  In August 2013, the Veteran testified at a hearing held at the RO before the undersigned.  
In January 2014, the Board remanded service connection for periodontitis and residual tooth extraction for additional development.  April 2014 and October 2014 rating decisions continued the 20 percent ratings for the Veteran's service-connected peripheral neuropathy of the upper extremities as well as the 10 percent ratings for his service-connected peripheral neuropathy of the lower extremities.  The Board remanded this matter for additional development in June 2015.  In a November 2016 rating decision, the rating for the right upper extremity was increased to 30 percent and the ratings for the lower extremities were increased to 20 percent effective March 31, 2016.  

The issue of an increased rating for each extremity remains on appeal notwithstanding the aforementioned partial grants (in terms of rating as well as period to which it applies).  AB v. Brown, 6 Vet. App. 35 (1993).  Review of the claims file at this time reveals that adjudication may proceed.  Before doing so, however, it is notable that the Board's last remand addressed two additional issues.  Entitlement to an initial increased rating for service-connected renal failure subsequently was withdrawn, however.  With respect to entitlement to an increased rating for service-connected DM, issuance of a statement of the case (SOC) was directed.  This has not been done.  Yet the Veterans Appeals Control and Locator System shows that action remains pending.  Another remand for a SOC per Stegall v. West, 11 Vet. App. 268 (1998) accordingly is not warranted at this time.


FINDINGS OF FACT

1.  The Veteran is eligible for any needed dental treatment for periodontitis and residual tooth extraction in light of the grant of a TDIU made herein.

2.  The Veteran's service-connected peripheral neuropathy of the right upper extremity, which is rated using the musculospiral (radial) nerve, did not cause moderate incomplete paralysis through March 30, 2016, or severe incomplete paralysis thereafter.

3.  The Veteran's service-connected peripheral neuropathy of the left upper extremity, which is rated using the musculospiral (radial) nerve, has not caused severe incomplete paralysis.

4.  The Veteran's service-connected peripheral neuropathy of the right lower extremity did not cause moderate incomplete paralysis through March 30, 2016, and has not caused moderately severe incomplete paralysis thereafter.

5.  The Veteran's service-connected peripheral neuropathy of the left lower extremity did not cause moderate incomplete paralysis through March 30, 2016, and has not caused moderately severe incomplete paralysis thereafter.

6.  The Veteran's service-connected disabilities, which are of common etiology with a rating of at least 60 percent, have been of sufficient severity since April 23, 2013, to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for periodontitis and residual tooth extraction for treatment purposes, with Class IV eligibility, have been met.  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.381, 4.150 Diagnostic Codes 9900-9916, 17.161 (2016).

2.  The criteria for an increased rating of 20 percent, but no higher, for the period through March 30, 2016 have been met, but the criteria for a rating higher than 30 percent for the period beginning March 31, 2016 have not been met, for service-connected peripheral neuropathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8514, 20.302 (2016).

3.  The criteria for an increased rating of 20 percent, but no higher, for the entirety of the appeal period have been met for service-connected peripheral neuropathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8514, 20.302 (2016).

4.  The criteria for an increased rating higher than 10 percent for the period through March 30, 2016, and higher than 20 percent for the period beginning March 31, 2016, for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520, 20.302 (2016).

5.  The criteria for an increased rating higher than 10 percent for the period through March 30, 2016, and higher than 20 percent for the period beginning March 31, 2016, for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, 4.124a Diagnostic Code 8520, 20.302 (2016).

6.  The criteria for a TDIU have been met, but only as of April 23, 2013.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.340, 3.341, 3.400, 4.15, 4.16, 4.19, 4.25, 20.201 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection for periodontitis and residual tooth extraction and a partial TDIU are granted herein.  It follows that any duty to notify or assist error was harmless as it relates to them.  The same is true about any error made at the August 2013 hearing, which addressed only the service connection issue.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  With respect to peripheral neuropathy of each extremity, of which the portion of TDIU denied is part and parcel to, the Veteran was provided full notification in October 2010, April 2013, and February 2014 letters which was followed by the aforementioned rating decisions.  Post-service VA treatment records are available.  No post-service private treatment records are available, but there is no indication that any exist.  Social Security Administration (SSA) records finally are not available because they have been destroyed.  In October 2010, April 2013, March 2014, October 2014, and March 2016, the Veteran underwent VA medical examinations.  

Neither the Veteran nor his representative has raised any other deficiencies regarding either the duty to notify or to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  Finally, there has been at least substantial compliance with the Board's previous remand directives concerning them.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

II.  The Merits

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Service Connection

For dental conditions, service connection for compensation purposes is allowable only for chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, limited temporomandibular motion, nonunion or malunion of the mandible or maxilla, and loss of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, or teeth.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Service connection for treatment purposes is allowable for conditions rated as noncompensable pursuant to the above and for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  38 C.F.R. § 3.381(b).  Even where allowable, the Veteran also must be eligible for treatment.  

There are various categories of treatment eligibility.  Class III eligibility is for Veterans having a dental condition professionally determined to be aggravating, or having a direct and material detrimental effect, on an associated service-connected disability.  38 U.S.C.A. § 1712(a)(1)(D); 38 C.F.R. § 17.161(g).  Treatment is authorized only for these conditions and nothing else, however.  Id.  Class IV eligibility is for Veterans with service-connected disabilities rated at 100 percent schedularly or by reason of individual unemployability.  38 U.S.C.A. § 1712(a)(1)(G); 38 C.F.R. § 17.161(h).  Any needed treatment is authorized.  Id.

As noted by the Board previously, the Veteran seeks service connection for treatment purposes only.  His claimed dental conditions of periodontitis and residual tooth extraction indeed do not qualify for compensation.  He has attempted to establish Class III eligibility for treatment, submitting a January 2007 letter from a private dentist in support of a connection to his service-connected DM.  The Board's prior remands were crafted to procure additional evidence in that regard.  They also were crafted to ensure that the Veterans Health Administration (VHA) makes the initial determination as to treatment eligibility, as required effective February 29, 2012.  38 C.F.R. § 3.381(a).  Though additional evidence has been procured, there is no indication of VHA involvement.  Yet, this error is harmless.  A partial TDIU is granted herein.  Class IV eligibility for treatment arises from this grant.  This determination makes it unnecessary to discuss Class III eligibility.

B.  Increased Ratings

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  

Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.  If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

When the Veteran filed his increased rating claim for peripheral neuropathy of each extremity is noteworthy here, as it impacts the period on appeal.  He filed one such claim in June 2010.  The September 2011 rating decision which addressed it was not appealed by him.  However, new evidence was received within the one year period for initiating an appeal (by filing a notice of disagreement (NOD)).  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  This evidence indeed was received in conjunction with the Veteran's July 2012 renewed increased rating claim.  It is considered to be filed in support of the original claim as opposed to the renewed claim.  38 C.F.R. § 3.156(b).  The July 2012 renewed claim, as well the renewed June 2013 increased rating claim, in essence relate back to the June 2010 claim.  In other words, the Veteran has continuously pursued this benefit since then.

The Veteran has argued that the effective dates assigned for his increased ratings for peripheral neuropathy for each extremity should be the date of his claim (which he argues, incidentally, is July 2012).  Effective dates have not been identified as separate issues comprising this matter because a determination concerning an increased rating includes a determination as to the appropriate effective date.  The effective date of an award of increased disability compensation benefits indeed is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  However, the effective date is the earliest date it is factually ascertainable that there has been an increase in disability if the claim is received within one year of that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The applicable period on appeal here therefore is from June 2009, one year prior to the Veteran's original claim, to present.

38 C.F.R. § 4.124a is for neurological disabilities.  Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Separate ratings for each nerve affected, if there are two or more in a given extremity, utilizing different Diagnostic Codes therefore is impermissible.  Here, the evidence shows that rating pursuant to Diagnostic Code 8514 for the musculospiral (radial) nerve regarding the upper extremities and Diagnostic Code 8520 for the sciatic nerve regarding the lower extremities is most appropriate.  An August 2006 VA medical examination, upon which service connection for peripheral neuropathy of each extremity was based, did not specifically identify the nerve affected for any extremity.  Neither did the October 2010 or March 2014 examinations.  

While the October 2014 VA medical examination found an impact to the radial, median, and ulnar nerves, for the upper extremities, the April 2013 and March 2016 examinations found an impact only to the radial nerve.  There accordingly is agreement only as to the radial nerve.  Regarding the lower extremities, the April 23, 2013, and October 2014 examinations found an impact to the sciatic nerve.  The March 2016 examination found an impact to the femoral nerve instead.  There accordingly is agreement only as to the sciatic nerve.  In addition to being most appropriate, rating utilizing Diagnostic Codes 8514 and 8520 also is most favorable to the Veteran.  The minimum and maximum ratings he can receive under them indeed are higher than the minimum and maximum ratings allowed under the Diagnostic Codes for the other nerves (8515 (median), 8516 (ulnar), 8526 (anterior crural (femoral)), and 8521 (external popliteal (common peroneal) used for rating though never identified). 

Under Diagnostic Code 8514, as well as Diagnostic Codes 8614 and 8714 which respectively address neuritis and neuralgia of the musculospiral nerve, a 20 percent rating is assigned for mild incomplete paralysis in the major or the minor extremity.  A 30 percent rating for the major extremity and a 20 percent rating for the minor extremity requires moderate incomplete paralysis.  Severe incomplete paralysis of the major and minor extremities respectively merit 50 percent and 40 percent ratings.  Finally, a maximum rating of 70 percent for the major extremity and of 60 percent respectively for the minor extremity is reserved for complete paralysis.  

Complete paralysis contemplates drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  

Under Diagnostic Code 8520, as well as Diagnostic Codes 8620 and 8720 for neuritis and neuralgia of the sciatic nerve respectively, a 10 percent rating is assigned for mild incomplete paralysis.  Moderate incomplete paralysis is assigned a 20 percent rating, while moderately severe incomplete paralysis is assigned a 40 percent rating.  Severe incomplete paralysis with marked muscular atrophy merits a 60 percent rating.  The maximum rating of 80 percent is reserved for complete paralysis.  Complete paralysis contemplates the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

Incomplete paralysis indicates a degree of lost or impaired function substantially less than that for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, opening paragraph for diseases of the peripheral nerves.  Mild, moderate, moderately severe, and severe are not defined in 38 C.F.R. § 4.124a or elsewhere.  Mild is generally defined as "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  

When involvement is wholly sensory, the rating is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a, opening paragraph for diseases of the peripheral nerves.  The maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate incomplete paralysis for all other nerves.  Id.  Neuralgia, characterized by dull and intermittent pain, is rated as injury of the involved nerve just like neuritis.  38 C.F.R. § 4.124.  The maximum rating is equal to that for moderate incomplete paralysis.  Id.  

Only one upper extremity can be considered the major, or dominant, extremity.  38 C.F.R. § 4.69.  While there are some indications that the Veteran is ambidextrous, there are more that he is right-handed.  His right upper extremity therefore is the major extremity and his left upper extremity is the minor extremity.  An increased rating to 20 percent for each is granted for the period through April 22, 2013.  With the change from using Diagnostic Code 8515 to using Diagnostic Code 8514, the rating for mild incomplete paralysis of the major right upper extremity and for mild as well as moderate incomplete paralysis of the minor left upper extremity jumped from 10 percent to 20 percent.  It is reiterated that 20 percent ratings also are in effect for the period from April 23, 2013, to March 30, 2016, for the major right upper extremity and for the period beginning April 23, 2013, for the minor left upper extremity.  The April 2013 stage in the ratings is eliminated with the increased ratings granted herein, in other words.

Throughout the applicable period on appeal, the Veteran has reported sensory problems with each of his extremities.  He indeed primarily has been concerned with numbness, burning, tingling/pinprick, and hot/cold feelings.  At no point has he reported pain.  At the August 2008, October 2010, April 2013, March 2014, October 2014, and March 2016 VA medical examinations, there was decreased sensation in all of the Veteran's extremities.  It was described as significant at the August 2008 examination.  No description was made at the October 2010 examination, but the April 2013 examination included findings of moderate numbness in all extremities, moderate intermittent pain in the lower extremities only, and paresthesias/dysesthesias which were moderate in the upper extremities and severe in the lower extremities.  Sensation was abnormal only in the lower legs through the toes and the hands and fingers.  

The March 2014 VA medical examination contained findings of severe numbness and paresthesias/dysesthesias in all of the Veteran's extremities and constant pain which was moderate in his upper extremities and severe in his lower extremities.  No pain whatsoever was endorsed at the October 2014 examination.  Findings included mild numbness in all extremities and mild paresthesias/dysesthesias in the lower extremities only.  Finally, moderate numbness and paresthesias/dysesthesias were found at the March 2016 examination.  No muscle atrophy was found at any examination.  The Veteran's strength was normal at each, with the exception of a slight decrease in each extremity at the October 2010 examination and a more significant decrease in each extremity at the March 2014 examination.  His reflexes were decreased only in the ankles at the April 2013 examination and decreased everywhere at the March 2014 examination but normal at the October 2014 and March 2016 examinations.

Finally, trophic changes in the form of loss of hair to the knees was found at the March 2014 and October 2014 VA medical examinations.  The Veteran's primary symptom, in sum, is sensory disturbances.  Yet, he also has additional symptoms.  The two descriptions of pain, whether constant and sometimes excruciating or intermittent and dull, that have been made are in conflict.  His reflexes also have been lost, though only on occasion.  The aforementioned when coupled with no muscle atrophy conveys that the Veteran's peripheral neuropathy in each extremity is more akin to neuritis not characterized by organic changes or to neuralgia than to neuritis characterized by organic changes.  The maximum rating he can receive thus is equivalent to that for moderate incomplete paralysis of the upper extremities and moderately severe incomplete paralysis for the lower extremities. 

An increased rating over 20 percent for the minor left upper extremity accordingly is not warranted.  Indeed, this is rating assigned for moderate as well as mild incomplete paralysis.  The Veteran's incomplete paralysis overall in his left upper extremity was described as mild at the April 2013 and October 2014 VA medical examinations and moderate at the March 2016 VA medical examination (the only examinations to provide overall descriptions).  For the major right upper extremity, an increased rating over 20 percent for the period through March 30, 2016, and higher than 30 percent for the period beginning March 31, 2016, is not warranted.  The Veteran's incomplete paralysis overall was described, just like aforementioned, as mild at the April 2013 and October 2014 examinations and as moderate at the March 2016 examination.  This examination, more specifically, occurred on March 31, 2016.  

While the findings concerning the upper extremities are essentially the same, the right upper extremity is rated higher than the left upper extremity beginning March 31, 2016, because it is dominant or major.  Regarding the Veteran's legs, increased ratings over 10 percent are not warranted for the period through March 30, 2016.  His incomplete paralysis overall indeed was described in both as mild at the April 2013 and October 2014 VA medical examinations.  It was described as moderate at the March 31, 2016, VA medical examination.  All of the descriptions of the incomplete paralysis in the Veteran's upper and lower extremities are persuasive.  They are consistent with the Veteran's symptoms, both as reported by him and as found upon examination.  Some individual symptoms were found to be severe, but others were either not as substantial or nonexistent.  

The descriptions of the incomplete paralysis in each of the Veteran's extremities also is consistent with his VA treatment records.  These records are less specific in describing his symptoms than the VA medical examinations, but they clearly reflect that he takes medication for them and has made efforts to continue to be active (mainly by walking for exercise) notwithstanding them.  Of note is that recent VA treatment records, to include one dated in November 2016, reference a diagnosis of carpal tunnel syndrome.  Separating symptoms of a service-connected disability from those of a nonservice-connected disability must be based on evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  None exists here attributing each of the Veteran's upper extremity symptoms to carpal tunnel syndrome or to peripheral neuropathy.  All of these symptoms therefore have been taken into account therein.

In conclusion, increased ratings of 20 percent are granted for peripheral neuropathy of the right upper extremity and of the left upper extremity for the period through April 22, 2013, as the criteria for these ratings are more nearly approximated.  Increased ratings for the upper extremities otherwise as well as for peripheral neuropathy of the right and left lower extremities are denied.  Consideration has been given to the benefit of the doubt and reasonable doubt in making each of these determinations.  Yet, there is no doubt to afford the Veteran the benefit of or resolve in his favor because they are based on the preponderance of the evidence.  Staged ratings also have been considered, and many have been retained herein.  No other issues have been raised, whether by the Veteran or his representative or by the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  

C.  TDIU

When an increased rating is sought, entitlement to a TDIU due to the disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi,  251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has raised a TDIU by asserting that his service-connected peripheral neuropathy of each extremity, DM, and renal failure render him unable to work.  A June 2016 rating decision denied this benefit.  The Veteran expressed his desire for reconsideration of this determination in a December 2016 VA Form 9 - Appeal to Board concerning other issues.  Yet, he did not initiate an appeal of it by submitting VA Form 21-0958 - NOD, as required after March 24, 2015, when it is provided as it was here.  38 C.F.R. § 20.201(a).  

Despite the Veteran's failure to appeal the aforementioned rating decision denying a TDUI, a TDIU is part and parcel to the increased rating issues of this matter.  VA Adjudication Procedural Manual M21-1, Part IV, Subpart ii, Chapter 2, Section F.4.n.  It indeed is in essence an increased rating issue itself.  Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU was a form of increased rating by applying increased rating effective date regulations to it); Norris v. West, 12 Vet. App. 413 (1999).  Reopening based on new and material evidence therefore is not required.  38 C.F.R. § 3.156.  Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not include positions of marginal employment where annual income does not exceed the poverty threshold for one person or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  A TDIU may be granted only if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  

The claimant's level of education, training, and previous work experience must be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a claimant with one service-connected disability, a TDIU may be granted on a schedular basis if that disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  It may be granted on a schedular basis for a claimant with more than one service-connected disability where one such disability is rated at 40 percent or more and the combined rating for all such disabilities is 70 percent or more. Id.

With respect to the 60 percent and 40 percent requirements, disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident and disabilities affecting a single body system are considered as one disability.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however.  Id.; Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veteran's service-connected peripheral neuropathy of each extremity disabilities share a common etiology with his service-connected DM with erectile dysfunction.  Taking into account the bilateral factor and the increased ratings for peripheral neuropathy of the right and left upper extremities granted herein for the period through April 22, 2013, they had a combined rating of 60 percent.  The schedular requirement for a TDIU of one disability rated at least to this level thus are met.  Increased ratings for peripheral neuropathy of all extremities except the left upper extremity as well as initial ratings for renal failure (60 percent) and for surgical scars, status post penile implant, (0 percent), both of which also are of common etiology with DM, followed.  The Veteran's combined rating for all service-connected disabilities has been 90 percent since May 20, 2014.  Both schedular requirements were met for a TDIU as of this date, in other words.

As noted above, an increased rating for service-connected DM remains pending.  Generally, a determination with respect to a TDIU is deferred as inextricably intertwined with determinations regarding increased ratings (in addition to initial increased ratings and service connection).  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that adjudication of a potentially impacted issue is to follow adjudication of an issue that may cause the impact).  This is unnecessary here, however.  The Veteran filed his increased rating claim for DM in May 2014.  If an increased rating is granted, the earliest effective date possible is May 2013.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  There thus would be no impact on the period through April 22, 2013.  For the period beginning April 23, 2013, a TDIU is granted herein on the basis of the ratings currently assigned.  An increased rating for DM could only serve to bolster this determination.  

The Veteran has a college education in business administration.  He also has a varied work history.  He was a business manager for a department store for a long time, but he lost this job in a company downgrade.  From 1994 to 2004, he owned a company that built water gardens.  This ended due to the economy and his health, specifically an inability to perform manual labor because his blood sugar would get too low.  The Veteran worked in sales part-time at an outlet store and full-time at a hardware store from 2005 to 2007.  He was fired from his position at the hardware store for "failure to follow company policy."  He clarified that he accepted two stolen checks from a customer, something he attributed to low blood sugar following a medication adjustment.  Finally, the Veteran worked part-time delivering pizzas for the first half of 2008.  While his employer indicated that he quit due to an upcoming operation, he has indicated he had difficulty driving as a result of low blood sugar, peripheral neuropathy, and vision problems.

There is no indication that the Veteran has worked since mid 2008.  He accordingly has not been employed at all during the applicable period on appeal (from June 2009, one year prior to the increased rating claim for peripheral neuropathy of each extremity).  Being unemployed is not the same as being unemployable, however.  Further, this unemployability must be due to service-connected disabilities in the TDIU context.  The Veteran's renal failure, erectile dysfunction, and surgical scars have never impacted his ability to work.  VA medical examinations dated in August 2008 and October 2014 contain conclusions in this regard.  That leaves DM and peripheral neuropathy of each extremity.  For the period through April 22, 2013, the Veteran was not unable to secure or follow a such substantially gainful occupation for which he was qualified due to them.  He was qualified for physical and non-physical or desk jobs given his education and employment history.  Yet the only jobs he could not perform were physical jobs.  

An August 2008 VA medical examination indeed found that the Veteran had substantial impairments in terms of peripheral neuropathy.  He was deemed unable to stand for long periods as a result of the peripheral neuropathy symptoms (as discussed above) in his right and left lower extremities.  No similar limitations were identified with respect to peripheral neuropathy of the right and left upper extremities notwithstanding his symptoms.  Thus, the conclusion was that he was unable to do manual labor but had no impairment in terms of sedentary labor.  An October 2010 examination did not specifically address employment difficulties, noting only that the Veteran is retired and did not report any.  No change in his capacity for work is factually ascertainable until April 23, 2013.  At the examination on this date, findings were made that he remained unable to stand for long and needed to wear protective shoes attributable to symptoms of his peripheral neuropathy of the lower extremities.  

These findings were coupled with an additional finding that the Veteran might be unable to pick up tiny items due to symptoms of his peripheral neuropathy of the upper extremities.  To the extent there is any uncertainty about concluding as a result that the Veteran has been unable to do sedentary as well as manual labor since the aforementioned date, the benefit of the doubt is afforded to him.  Subsequent examinations indeed support such a determination.  While difficult walking was the only limitation due to the Veteran's symptoms set forth at the March 2014 examination, the October 2014 examination included problems handling small objects as well as problems opening jars.  The March 2016 examination similarly identified difficulty with prolonged walking, avoidance of strenuous activity which may impact blood sugar, and repetitive hand movements.

Though no examination specifically indicated, like the August 2008 examination did for manual labor, that the Veteran was unable to perform sedentary labor as a result of his peripheral neuropathy of the upper extremities symptoms, doing so is straightforward.  Almost all, if not all, sedentary positions indeed require repetitive movements (such as typing, writing, filing, etc.) that he struggles to complete.  He indeed indicated in an August 2015 statement that his arms fall asleep while typing.  Many sedentary positions also require the manipulation of small objects (like paper and binder clips, rubber bands, etc.) that the Veteran struggles to do.  In conclusion, a TDIU is granted but only for the period beginning April 23, 2013.  Even though the schedular requirements were met prior thereto, this date is when his symptoms first were shown by the evidence to preclude all types of employment.  This evidence is persuasive.  

ORDER

Service connection for periodontitis and residual tooth extraction is granted for treatment purposes with Class IV eligibility, subject to the statutes and regulations governing the payment of benefits.

An increased rating for service-connected peripheral neuropathy of the right upper extremity is granted to no higher than 20 percent for the period through March 30, 2016, subject to the statutes and regulations governing the payment of benefits, but a rating greater than 30 percent from March 31, 2016 is denied.  

An increased rating for service-connected peripheral neuropathy of the left upper extremity is granted to 20 percent, but no higher, for the entirety of the appeal period, subject to the statutes and regulations governing the payment of benefits, but is denied for all subsequent periods.

An increased rating for service-connected peripheral neuropathy of the right lower extremity is denied for all periods.
An increased rating for service-connected peripheral neuropathy of the left lower extremity is denied for all periods.

A TDIU is granted effective April 23, 2013, subject to the statutes and regulations governing the payment of benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


